               Case 18-50489-CSS        Doc 431      Filed 06/29/21    Page 1 of 9




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:

MAXUS ENERGY CORPORATION, et al.,                   Chapter 11

                                                     Case No. 16-11501 (CSS)
                      Debtors.1
                                                     (Jointly Administered)
MAXUS LIQUIDATING TRUST,

                      Plaintiff,

               V.
                                                     Adversary Proceeding No. 18-50489 (CSS)
YPF S.A., YPF INTERNATIONAL S.A., YPF
HOLDINGS, INC., CLH HOLDINGS, INC.,
REPSOL, S.A., REPSOL EXPLORACION,
S.A., REPSOL USA HOLDINGS CORP.,
REPSOL E&P USA, INC., REPSOL
OFFSHORE E&P USA, INC., REPSOL E&P
T&T LIMITED, and REPSOL SERVICES
CO.,
                   Defendants.


                    NOTICE OF ISSUANCE OF AMENDED SUBPOENA

         PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

 Procedure, as made applicable by Rules 7030 and 9016 of the Federal Rules of Bankruptcy

 Procedure, Joseph J. Farnan, as Maxus Liquidating Trustee and on behalf of the Maxus

 Liquidating Trust, by and through his attorneys, has served by personal service the attached

 Subpoena upon Eduardo A. Pigretti, which calls for the deposition upon oral examination of

 Eduardo A. Pigretti on July 1, 2021 at 10:00 a.m., at the offices of White & Case LLP, 609 Main

 Street, Suite 2900, Houston, TX 77002 (or another such time and place as mutually agreed). The

 deposition will take place before a duly qualified court reporter authorized by law to administer

 oaths and will be recorded by video and stenographic means.
            Case 18-50489-CSS   Doc 431   Filed 06/29/21   Page 2 of 9




Dated: June 29, 2021                 Respectfully Submitted,


                                     FARNAN LLP

                                     /s/ Michael J. Farnan______
                                     Brian E. Farnan (Bar No. 4098)
                                     Michael J. Farnan (Bar No. 5165)
                                     919 North Market Street, 12th Floor
                                     Wilmington, DE 19801
                                     (302) 777-0300
                                     bfarnan@farnanlaw.com
                                     mfarnan@farnanlaw.com

                                     J. Christopher Shore (admitted pro hac vice)
                                     Matthew L. Nicholson (admitted pro hac vice)
                                     WHITE & CASE LLP
                                     1221 Avenue of the Americas
                                     New York, NY 10020
                                     (212) 819-8200
                                     cshore@whitecase.com
                                     matthew.nicholson@whitecase.com

                                     Attorneys for the Liquidating Trust




                                      2
                                  Case 18-50489-CSS                    Doc 431          Filed 06/29/21            Page 3 of 9
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
  _________________________________________ District of Delaware
In re MAXUS ENERGY CORPORATION, et al.
                                     Debtor
                                                                                     Case No. 16-11501 (CSS)________
          (Complete if issued in an adversary proceeding)

Maxus Liquidating Trust_____________________                                         Chapter 11_______
                                    Plaintiff
                        v.
YPF, S.A., et al.____________________________                                        Adv. Proc. No. 18-50489 (CSS)______
                                   Defendant

                                       SUBPOENA TO TESTIFY AT A DEPOSITION
                                IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
  To:                                                   Eduardo A. Pigretti___           ___                            _______
                                                         (Name of person to whom the subpoena is directed)

     Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
 be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
 officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
 matters, or those set forth in an attachment: SEE ATTACHED SCHEDULE A

  PLACE White & Case LLP, 609 Main Street, Suite 2900, Houston, TX 77002 (or                                   DATE AND TIME
        another such place as mutually agreed)                                                                 July 1, 2021, at 10:00 a.m. EDT

  The deposition will be recorded by this method:
                              Video and stenographic
      Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date: __June 29, 2021___________
                          CLERK OF COURT

                                                                                     OR
                                    ________________________                                 _____/s/ Michael J. Farnan_____
                                    Signature of Clerk or Deputy Clerk                           Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party)
  Maxus Liquidating Trust, who issues or requests this subpoena, are:
  Michael J. Farnan; FARNAN LLP, 919 North Market St., 12th Floor Wilmington, D.E. 19801;
  mfarnan@farnanlaw.com; 302-777-0338
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                Case 18-50489-CSS                    Doc 431          Filed 06/29/21              Page 4 of 9
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .



          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                   ________________________________________________
                                                                                                                  Server’s signature

                                                                                   ________________________________________________
                                                                                                                Printed name and title


                                                                                   ________________________________________________
                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:
                                  Case 18-50489-CSS                      Doc 431       Filed 06/29/21            Page 5 of 9
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
                      Case 18-50489-CSS       Doc 431     Filed 06/29/21     Page 6 of 9




                                               SCHEDULE A
                                               DEFINITIONS
          For the purposes of this subpoena, the following Definitions shall apply without regard to

capitalization:

          1.          The terms “all,” “any,” and “each” shall be construed as all, any, and/or each as

necessary to bring within the scope of a given topic all information that could otherwise be

construed to be outside of its scope.

          2.          The terms “and” and “or” shall be construed either disjunctively or conjunctively

as necessary to bring within the scope of a given topic all information that otherwise could be

construed to be outside of its scope.

          3.          “Affiliate” means any and all of the following: (a) An “affiliate” as defined Del.

Code Ann. tit. 8, § 203(c)(1) (“‘Affiliate’ means a person that directly, or indirectly through 1 or

more intermediaries, controls, or is controlled by, or is under common control with, another

person.”), or (b) in the case of (i) a corporation or limited liability company (“LLC”), all of such

entity’s direct and indirect parents, all of such entity’s direct and indirect subsidiaries, all entities

that are the subsidiaries and parents of any of the preceding; and all persons or entities that own or

control more than 20% of the equity (whether stock or membership interests) in any of the

preceding, and (ii) a partnership of any kind, all partners and, if any partners are partnerships, their

partners, and if any partners are corporations or LLCs, their Affiliates as defined above.

          4.          “Bankruptcy Code” means title 11 of the United States Code, as amended.

          5.          “Bankruptcy Court” means the United States Bankruptcy Court for the District of

Delaware or such other court as is presiding over the Chapter 11 Cases.

          6.          “Chapter 11 Proceedings” means the voluntary chapter 11 cases commenced on

June 17, 2016 by the Debtors in the Bankruptcy Court in District of Delaware, Case Number 16-


 AMERICAS 103454279
                      Case 18-50489-CSS        Doc 431     Filed 06/29/21     Page 7 of 9




11501.

           7.         “Concerning,” “regarding,” “in connection with,” “relating to,” and/or “referring

to” shall be construed to mean, without limitation, relating to, referring to, describing, evidencing,

constituting, discussing, supporting, pertaining to, containing, analyzing, evaluating, studying,

recording, showing, memorializing, reporting on, commenting on, mentioning, reviewed in

conjunction with, setting forth, contradicting, refuting, considering, or recommending, in whole or

in part.

           8.         “Debtors” means, collectively, Maxus Energy Corporation (“Maxus”), Tierra

Solutions, Inc. (“Tierra”), Maxus International Energy Company (“MIEC”), Maxus (U.S.)

Exploration Company (“MUSE”), and Gateway Coal Company (“Gateway”), which filed

voluntary chapter 11 petitions under the Bankruptcy Code commencing the Chapter 11 Cases on

June 17, 2016 (the “Petition Date”), and any of their respective current or former affiliates,

subsidiaries, parent corporation, predecessors, or successor entities; and all of their respective

current or former directors, officers, employees, agents, attorneys, advisors, and representatives.

           9.         “Including” means “including, without limitation” or “including, but not limited

to.”

           10.        “Person” or “Persons” means all natural persons, corporations, partnerships or other

business associations and all other legal or governmental entities or associations.

           11.        “New Jersey Litigation” means the litigation commenced on December 13, 2005

by the State of New Jersey (on behalf of the NJDEP and the Administrator of the New Jersey Spill

Compensation fund) against OCC, Tierra, Maxus, Maxus International Energy Company, Repsol,

YPF, YPFH, and CLH Holdings in the New Jersey Superior Court, Law Division, Essex County

Docket No. EX-L9868-05 (PASR).



 AMERICAS 103454279                                    2
                      Case 18-50489-CSS       Doc 431     Filed 06/29/21   Page 8 of 9




          12.         “Relate,” “Related” or “relating” mean pertaining to, involving, containing,

alluding to, responding to, commenting upon, discussing, showing, disclosing, explaining,

mentioning, analyzing, constituting, evidencing, summarizing and characterizing.

          13.         “Repsol” refers to Repsol S.A. (“Repsol”), Repsol Exploración S.A. (“Repsol

Exploración”), Repsol USA Holdings Corporation (“Repsol USA Holdings”), Repsol E&P USA,

Inc. (“Repsol E&P USA”), Repsol Offshore E&P USA, Inc. (“Repsol Offshore”), Repsol E&P

T&T Limited (“Repsol T&T”), and Repsol Services Company (“Repsol Services”) and any other

related entities managed thereby that were holders of equity interests, directly or indirectly, in

Repsol YPF S.A., YPF or any of the Debtors, including each of its officers directors, employees,

agents, attorneys, advisors and representatives.

          14.         “YPF” shall mean YPF S.A. (“YPF”), YPF International S.A. (“YPFI”), YPF

Holdings, Inc. (“YPFH”) and CLH Holdings, Inc. (“CLHH”), whether collectively or individually,

and any of their respective current or former affiliates, subsidiaries, parent corporations,

predecessors, or successor entities and all of their respective current or former directors, officers,

employees, agents, attorneys, advisors, and representatives.

          15.         “YPFH” shall mean YPF Holdings, Inc. and any of its respective current or former

affiliates, subsidiaries, parent corporations, predecessors, or successor entities and all of its

respective current or former directors, officers, employees, agents, attorneys, advisors, and

representatives.

          16.         “You” or “Your” means Eduardo A. Pigretti.

                                       TOPICS FOR TESTIMONY

    1. Your educational background, employment history, professional qualifications, and
       personal preparation for the deposition (to include any contacts You may have had with
       the parties, their lawyers, insurers or representatives, but excluding any privileged content
       of such communications).


 AMERICAS 103454279                                   3
                     Case 18-50489-CSS   Doc 431    Filed 06/29/21     Page 9 of 9




   2. Your knowledge of the financial condition of the Debtors, including without limitation the
      Debtors’ cash flow, capitalization, solvency, and income-producing assets. This topic
      includes without limitation matters related to capital contributions, including their timing
      and frequency, all reasons or purposes underlying them, their repayment, and their
      characterization; valuations of Debtors’ assets; solvency determinations of the Debtors and
      YPFH; and reports to auditors and securities regulators concerning the Debtors’ solvency.

   3. Your knowledge of the nature and extent of the Debtors’ contingent environmental
      liabilities, the amount of the Debtors’ total anticipated liabilities, when those liabilities
      became due and payable, and strategies for addressing the liabilities. This topic includes
      without limitation the Debtors’ reserves and the accounting treatment of the Debtors’
      liability at YPF.

   4. Your knowledge and understanding of YPF and Repsol’s involvement in the management
      and operations of the Debtors. This topic includes without limitation matters related to the
      Debtors’ investment opportunities and exploration efforts, human resources, financial
      decisions, environmental remediation efforts and liability management, as well as
      intercompany agreements (or the lack thereof) with Repsol or YPF affiliates.

   5. Your knowledge and understanding of YPF and Repsol’s involvement in Maxus’ litigation
      strategy regarding the litigation brought by the State of New Jersey concerning the Lister
      Plant, Lister Site, Passaic River or Newark Bay Complex. This topic includes without
      limitation YPF and Repsol’s role in the selection and hierarchy of counsel and strategic
      decisions made during the New Jersey Litigation, including settlement efforts with NJDEP
      and OCC, as well as YPF and Repsol’s involvement and settlement efforts in other,
      ancillary litigations involving the Debtors.

   6. Your knowledge of Project Jazz and any plans to file Chapter 11 Proceedings in the United
      States for the Debtors.




AMERICAS 103454279                              4
